DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ring" in lines 3, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ring" in lines 3, 5 and 6 and “the axial center” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the ring" and “the axial center” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the ring" in lines 2 and 3 and “the axial center” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the ring" in line 2 and “the axial center” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ring" in lines 2, 5 and 6 and “the axial center” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6, 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent from their respective rejected claims above.

Allowable Subject Matter
Claims 1-20 would be allowable if they overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection.
The following is a statement of reasons for the indication of allowable subject matter: Balisky et al. (US 2004/0084327) teach an electrical transmission mechanism (transmitting signal to potentiostat 126 [0024]), comprising a tubular ring (electrode pulley 157) fixed to a shaft (extension of electrode 138 in cap 142) electively connected to an electrode (electrode 138) (see Fig 2B and [0025]), at least one brush (one or more drive belts 158) slidably contacting with a circumferential surface of the ring (electrode pulley 157) (see Fig 2B . 
	Balisky et al. do not teach a bearing including an inner race fixed to the ring and housing fixed to an outer race of the bearing as recited in independent claims 1 and 11. 
	Cited prior art, Kuwagata et al. (JP 2008/164408) teach electrical transmission mechanism for residual chlorine meter comprising a rotating electrode 1 supported on a rotating shaft and a bearing 7 is fixed to the shaft, the bearing included an inner race fixed to the shaft (see Figs 1 and 5). Kuwagata et al. do not teach a tubular ring fixed to shaft of the electrode and bearing including inner race fixed to the ring and a housing fixed to outer race of the bearing as recited in independent claims 1 and 11.
 	Claims 2-10 and 12-20 are allowed for being dependent on claims 1 and 11 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796